DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered. Applicant’s response of 3/1/2021  amends claims 1-12 and adds new claims 13-18.
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a dry powder malic acid composition, classified in A23G3/343.
II. Claims 7-18 , drawn to a composite confectionery product that is layered or coated, classified in A23G3/54.
The inventions are independent or distinct, each from the other because:
The inventions are independent or distinct, each from the other because:
Inventions Group II (claims 7-18) and Group I (claims 1-6) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a stand alone powdered malic acid containing product that can be utilized in foods including sauces, jams, jellies or for making savory as well sour drinks and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Further, soft and hard confectionery products  products of Group II (claims 7-18) can be coated with malic acid that is in liquid/gel form. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a). the inventions have acquired a separate status in the art in view of their different classification; and
b). the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

This application Group II (claims 7-18) further contains claims directed to confections classified in A23G3/34 further distinct physical forms of confeclassified in A23G3/50 and includes following patentably distinct species 
Species A: (claims 7-12) are directed to soft candy composition and 
Species B: (claims 13-18) directed to Hard candy composition.

The species are independent or distinct because the claims are directed to distinct products as these species are not obvious variants of each other based on the current record. The composition of Species A (claim 7-12) requires the confectionery product to be a soft, chewy or chewable product like gummy confection or soft caramels, whereas the composition of Species B (claims 13-18) requires the confectionery product to be a hard candy or glassy candy which is distinct from the species A. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is no generic claim.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a). the inventions have acquired a separate status in the art in view of their different classification; and
b). the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The examiner has required restriction between previously examined claims 1-12 (see claim listing of 6/16/2020) and the newly amended claims 7-12 and new claims 13-18 as presented in the claims listing of 3/1/2021, as the amendment to claim 7 and its dependent claims 8-12 and new claims 13-18 change the invention and claims 7-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claims in general including claims 7-12 as examined before are directed to “A storage stable, dried powder acid-sanding composition that is storage stable at room temperature” and as to the composition “composition comprising: 1 to 45 wt.% of a partially neutralized malic acid; and 5 to 99 wt.% of at least one of a sugar and sweetener, wherein: the partially neutralized malic acid and the at least one of a sugar and sweetener are present in the composition as separate and individual particles, and a weight ratio of the at least one of a sugar and sweetener and the partially neutralized malic acid is 99:1 to 55:45.” (Emphasis added).
Whereas the amended claim 7 and its dependent claims 8-12 are directed to “A soft candy having on a surface thereof a dried powder acid-sanding composition that is storage stable at room temperature such that there is no migration of acid from the surface into a core of the soft candy over a storage period of 3 months, said acid-sanding composition comprising: 3 to 45 wt.% of a partially neutralized malic acid based on a total weight of the acid-sanding composition; and at least one of a sugar and the sweetener, wherein: the partially neutralized malic acid and the at least one of-a the sugar and the sweetener are present in the acid-sanding composition as separate and individual particles.” Thus claim 7 differs from the invention as examined in the previous office actions as it is directed to a soft candy including a sanding composition of acid and sweetener or sugar wherein there is “no migration of acid from the surface into a core of the soft candy over a storage period of 3 months”.
Newly added claims 13 and dependent claims 14-18 are directed to “A hard candy having on a surface thereof a dried powder acid-sanding composition that is storage stable at room temperature such that there is no change in sour taste sensation or appearance of the hard candy over a storage period of 3 months, said acid- sanding composition comprising: 3 to 45 wt.% of a partially neutralized malic acid based on a total weight of the acid- sanding composition; and at least one of a sugar and a sweetener, wherein: the partially neutralized malic acid and the at least one of the sugar and the sweetener are present in the acid-sanding composition as separate and individual particles. Thus claim 13 differs from the invention as examined in the previous office actions as it is directed to a hard candy including a sanding composition of acid and sweetener or sugar wherein there is “no change in sour taste sensation or appearance of the hard candy over a storage period of 3 months”.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits, the amended claims are subject to restriction requirement stated above Accordingly, claims 7-18 are being withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Further, Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-18 are being withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-6 that are directed to the invention as previously examined are being examined in this office action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “sufficiently similar” in the limitation "particles being of sufficiently similar size to prevent segregation of the composition" in claim 1 is a relative term which renders the claim indefinite.  Claim 1 merely provides the particle size range for the sugar but the claim does not describe the particle sizes of sweetener or for neutralized malic acid. The term “sufficiently similar” in the limitation "particles being of sufficiently similar size to prevent segregation of the composition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how different the particle sizes may be within the claimed limitation.  The metes and bounds of the claimed limitation are unclear.  
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiao (US 2008/0286388 which is used as an English Language Equivalent for WO 2006/042479), in view of Rogers (Helping the Medicine Go Down, The Candy Industry May 2001, pages 37-40), Hanke (WO 97/06695),  and Corriveau et al (US 2003/0026878 A1).  

Shiao teaches of a pharmaceutical composition comprising a carrier and an edible carboxylic acid and/or its acidic salt (abstract).  Shiao teaches that the composition comprises sweeteners as a carrier and an acid including fumaric acid, lactic acid, and malic acid and its monoacidic salts (paragraphs 0042, 0043 and 0050 and claims 24, 27 and 30).  Shiao shows in Table 1 that the monoacid salt of malic acid includes potassium hydrogen malate and sodium hydrogen malate.  Shiao teaches that the carrier may be from 0-96% and the acid may be from 4-100%, preferably 15-85% (paragraphs 0051, 0052, 0056) which encompasses the claimed compositional ranges of acid and sweetener as well as the claimed ratio of said components.  Shiao teaches that the composition is a powder, and thus comprises powdered individual particles (paragraphs 0044, 0046, and 0056 and claim 30).  Thus a powdered composition comprising 0-96% sweetener and 4-100%, preferably 15-85% of a partially neutralized malic acid, including potassium hydrogen malate and sodium hydrogen malate would have been obvious over the teachings of Shiao.
Regarding the powder as an acid sanding composition as recited in claims 1, the use of the powder as an acid sanding composition is intended use and thus only requires the ability to perform.  As Shiao teaches of an edible powdered product, the product of Shaio would be capable of functioning as an acid sanding composition; i.e. a granular composition which may be applied to the surface of confectionary products.  The recitation of intended use of a known product does not make a claim to the previously known product patentable.  The product of Shiao has the same active ingredients as instantly claimed and there are no additional ingredients which make it unsuitable for the claimed intended use.
Alternatively, Shiao teaches that the granular product was a pharmaceutical preparation and as taught by Rogers and Hanke, it was known in the art to combine pharmaceutical preparations with confections, including use of the pharmaceutical in a granular coating to help the medicine go down, thus the use of a granular pharmaceutical coating on a confection to “help the medicine go down” would have been obvious to one of ordinary skill in the art. Further, powdered sanding compositions were known and used in the confectionery industry at the time of the filing date of the invention as taught by Corriveau. Corriveau teaches of a powdered acid sanding composition comprising separate particles of 50-99% of at least one sugar and about 0.001-5% of an acidulant including citric acid, malic acid acidulants, and the like to impart a tart or sour flavor (abstract and paragraphs 0018, 0030, 0032, and 0038), which encompasses the claimed compositional ranges of acid and sweetener as well as the claimed ratio of said components.  As Corriveau teaches that the powder is a dry charge the teachings of the prior art encompass a dried powder (paragraph 0018).  Thus, based on the used of dry powders containing acids to coat medicine or food / confectionery items was well known in the art at the time of the invention (as taught by Rogers, Henke and Corriveau, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the dry powdered composition taught by Shiao for sanding confections or other foods. The ordinary artisan would have been motivated to utilize a known product for another purpose as suggested by the prior art.  As Shiao teaches of an edible powdered product, the product of Shaio would be capable of functioning as an acid sanding composition; i.e. a granular composition which may be applied to the surface of confectionary products.  The recitation of intended use of a known product does not make a claim to the previously known product patentable.  The product of Shiao has the same active ingredients as instantly claimed and there are no additional ingredients which makes the product taught by Shiao to be well-suited to perform the claimed intended function. 
Further, regarding claim 5 where the powder as including lactic acid or calcium lactateShio teaches mono acidic salts and combinations, Corriveau teaches of a powdered acid sanding composition comprising flavoring wherein it may be most desirable for the composition to comprise about 0.001-5% of at least one acidulant including citric acid, malic acid, tartatic acid, and the like (abstract and paragraphs 0018, 0030, 0032, and 0035-0038).  . It would have been obvious to one of ordinary skill in the art for the dry composition as taught by Shio in view of Corriveau to comprise lactic acid.  One would have been motivated to include lactic acid as Corriveau teaches that flavor agents may be included in the powder composition. Similarly regarding the powder as including fumaric acid and/or coated malic acid as recited in claims 6, Shiao in view of Corriveau teaches of a powdered acid sanding composition wherein it may be most desirable for the composition to comprise at least one acidulant including citric acid, malic acid, tartatic acid, and the like (abstract and paragraphs 0018, 0030, 0032, and 0038 of Corrivou).  It would have been obvious to one of ordinary skill in the art for the powdered composition as taught by Shiao in view of Corriveau to comprise fumaric acid.  One would have been motivated to include fumaric acid as a smaller quantity of fumaric acid can be used to replace acids like citric acid, and that fumaric acid is used in dry mixes because of its storage stability and ability to flow freely.

Regarding the particles being of sufficiently similar size to prevent segregation of the composition as recited in claim 1, Shiao exemplifies the granular material as formed by grinding a composition including malic acid and lactose (which is a sugar sweetener) to a fine powder in forming the product (paragraph 0081), thus to form the powdered product of Shiao wherein the particulate materials, including the sweetener and the acid component, were both ground to a fine powder would have been at least obvious over the prior art.  As the sweetener and acid were taught to be ground together to the size of a fine powder, the particulate size of both materials is considered to be approximately the same and thus the claimed limitation is considered encompassed or at least obvious over the teachings of the prior art.
Regarding the powder as dried as recited in claim 1, as a powder is a dry mass of solid particles, by teaching of a powder, the teachings of Shiao encompass or at least make obvious a dried powder as recited in claim 1.  The position of the Examiner is further supported as Shiao shows that in forming the powder, drying is performed (paragraph 0083).   Furthermore, as Shiao shows that in forming the powder, drying is performed the teachings of the prior art encompass or at least make obvious the product as a dried powder.  
Regarding the powder as storage stable or does not seggregate at room temperature as recited in claim , Shiao teaches of a composition which overlaps that as claimed and disclosed the composition of the prior art is expected to have the same properties as the instantly claimed product.  The position is further supported as the powdered product of Shiao is not taught to require refrigeration and/or freezing, and thus would be expected to remain stable for at least some length of time at room temperature.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the powder as including lactic acid or calcium lactate as recited in claims 5, Corriveau teaches of a powdered acid sanding composition comprising flavoring wherein it may be most desirable for the composition to comprise about 0.001-5% of at least one acidulant including citric acid, malic acid, tartatic acid, and the like (abstract and paragraphs 0018, 0030, 0032, and 0035-0038).  . It would have been obvious to one of ordinary skill in the art for the dry composition as taught by Corriveau to comprise lactic acid in view of Igoe.  One would have been motivated to include lactic acid as Corriveau teaches that flavor agents may be included in the powder composition and Igoe teaches that lactic acid has a smooth, milk acid taste and functions as a flavor agent, preservative, and acidity adjuster in foods.
Regarding the powder as including fumaric acid and/or coated malic acid as recited in claims 6 and 12, Corriveau teaches of a powdered acid sanding composition wherein it may be most desirable for the composition to comprise about 0.001-5% of at least one acidulant including citric acid, malic acid, tartatic acid, and the like (abstract and paragraphs 0018, 0030, 0032, and 0038).  Igoe teaches that a smaller quantity of fumaric acid can be used to replace citric acid and that it is used in dry beverage mixes, desserts, and candy.  Igoe teaches that fumaric acid is an acidulant which is used because of its storage stability and ability to flow freely (page 63).  It would have been obvious to one of ordinary skill in the art for the powdered composition as taught by Corriveau to comprise fumaric acid in view of Igoe.  One would have been motivated to include fumaric acid as Corriveau teaches citric acid may be included in the composition and Igoe teaches that a smaller quantity of fumaric acid can be used to replace citric acid, and that fumaric acid is used in dry mixes because of its storage stability and ability to flow freely.


Double Patenting/Terminal Disclaimer
The text of those sections of U.S. Code not included in this action can be found in a prior Office action.
The terminal disclaimer filed on June 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9.974,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.9,974,319 (‘319) has been withdrawn.

Response to Arguments
Applicant's arguments filed Mach 1, 2021 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/             Primary Examiner, Art Unit 1791